UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


JOHN JOE OBREGON,                              )
                                               )
       Petitioner,                             )
                                               )
       v.                                      )       Civil Action No. 08-542 (RBW)
                                               )
MICHAEL MUKASEY et al.,                        )
                                               )
       Respondents.                            )


                                   MEMORANDUM OPINION

       Petitioner, a prisoner at the Federal Correctional Institution in Fort Worth, Texas, seeks a

writ of habeas corpus under 28 U.S.C. § 2241, asserting that the judgment of conviction entered

against him June 6, 2005, by the United States District Court for the Eastern District of Texas is

invalid due to ineffective assistance of counsel and that court’s defective jurisdiction. See

Petition (“Pet.”) at 6-8, 11-12. This court will dismiss the petition for lack of jurisdiction.

       Habeas review of a federal conviction is available under 28 U.S.C. § 2255, which

provides that:

             An application for a writ of habeas corpus in behalf of a prisoner who is
    authorized to apply for relief by motion pursuant to [§ 2255] shall not be entertained
    if it appears that the applicant has failed to apply for [§ 2255] relief, by motion, to the
    court which sentenced him, or that such court has denied him relief, unless it also
    appears that the remedy by motion is inadequate or ineffective to test the legality of his
    detention.

28 U.S.C. § 2255. See Taylor v. United States Board of Parole, 194 F.2d 882, 883 (D.C. Cir.

1952) (stating that an attack on the constitutionality of the statute under which defendant was

convicted and sentenced is properly pursued by motion under 28 U.S.C. § 2255); Ojo v.

Immigration & Naturalization Service, 106 F.3d 680, 683 (5th Cir. 1997) (stating that the
sentencing court is the only court with jurisdiction to hear defendant’s complaint regarding errors

that occurred before or during sentencing). A remedy under § 2255, however, “is not considered

inadequate or ineffective simply because § 2255 relief has already been denied.” Charles v.

Chandler, 180 F.3d 753, 756 (6th Cir. 1999).

        Here, petitioner has neither acknowledged nor denied that he has already filed a § 2255

motion in the court that sentenced him. In any case, it is clear that he was at one time eligible to do

so, and he has not demonstrated that the remedy by motion under § 2255 is inadequate or

ineffective to test the legality of his detention. Petitioner is simply incorrect in his assertion that

“[t]he Legislative-Territorial Court wherein the issue now complained [of] arose[] lacks the

Constitutional authority to entertain and to adjudicate the issue herein[,] thus a § 2255 motion is

inadequate and inappropriate.” Pet. at 8. The court that sentenced petitioner has jurisdiction to

hear§ 2255 motions and is not a “Legislative-Territorial Court.” Petitioner’s recourse with regard

to his conviction lies with the court that sentenced him. Because this court cannot entertain this

petition, it will be dismissed. A separate order accompanies this memorandum opinion.



                                                                        REGGIE B. WALTON
                                                                        United States District Judge




                                                   -2-